UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Agility Income Fund Schedule of Investments (unaudited) As of December 31, 2012 Strategy Investments Shares Cost (in U.S. dollars) FairValue Mutual Funds – 46.44% Equity - 9.99% The GMO Quality Fund $ $ Lazard Global Listed Infrastructure Portfolio Utilities Select Sector SPDR Fund Fixed Income - 36.45% Federated Bond Fund Harbor High-Yield Bond Fund Stone Harbor Emerging Market Debt Fund Stone Harbor Local Market Fund TCW Total Return Bond Fund Torchlight Value Fund, Inc. *** Offshore Funds - 32.69% Diversified/Multi-Strategy - 5.50% York Total Return Unit Trust** Fixed Income - 15.29% Arrowpoint Income Opportunity Fund Ltd. Eaton VanceInstitutional Senior Loan Fund Long/Short Equity - 2.50% Standard Pacific Capital Offshore Fund Ltd.** Macro - 4.61% Graham Global Investment Fund II Ltd.** Reinsurance - 4.79% AQR Risk Balanced Reinsurance Fund Ltd. Total Investments (Cost - $183,993,644*) - 79.13% Other Assets and Liabilities, net - 20.87% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of December 31, 2012. * The cost and unrealized appreciation (depreciation) of investments as of December 31, 2012, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Non-income producing securities. *** Investment Fund is a private mutual fund. ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of December 31, 2012 Investments by Strategy (as a percentage of total investments) Mutual Funds Equity % Fixed Income Offshore Funds Diversified/Multi-Strategy Fixed Income Long/Short Equity Macro Reinsurance % Equity Swap Agreements Outstanding as of December 31, 2012: Counterparty Reference Entity/Obligation Buy/ Sell Floating Rate Index Pay/ Receive Floating Termination Date Notional Amount Fair Value (USD) Credit Suisse Securities (Europe) Ltd. HTUSDVYYIndex Buy 1-month USD-LIBOR_BBA Pay 3/6/2013 $ $ Credit Suisse Securities (Europe) Ltd. The Cushing 30 MLP Index Buy 1-month USD-LIBOR_BBA Pay 10/3/2013 ) Morgan Stanley Capital Services Inc. The Cushing 30 MLP Index Buy Fed Funds effective Pay 10/3/2013 ) $ ) A Summary of derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of December 31, 2012 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Liability derivatives Equity swaps Unrealized loss on equity swaps $ ) Changes in realized and unrealized gain/(loss) due to investments in derivatives for the three months ended December 31, 2012 were as follows: Amount of Realized Gain on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ Change in Unrealized Depreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ ) ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of December 31, 2012 Fair Value Measurements ASGI Agility Income Fund (the “Fund”) measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. The Adviser considers subscriptions and redemption rights, including any restrictions on the disposition of the interest, in its determination of fair value.Investments in the Investment Funds are included in Level 2 of the fair value hierarchy if the Fund can provide the appropriate redemption notice and can redeem its investment within 90 days of fiscal year end.All other investments in Investment Funds are classified as Level 3. The fair value of equity swaps can be valued by an independent pricing vendor deemed reliable by management using a pricing model.The pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgment, and the pricing inputs are observed from actively quoted markets and/or dealer quotes.The Fund generally categorizes these equity swaps within Level 2 of the fair value hierarchy.In instances where significant inputs are unobservable, they would be characterized in Level 3 of the fair value hierarchy. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period.There were no transfers between the levels indicated above for the three months ended December 31, 2012. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's net assets as of December 31, 2012 is as follows: ASGI Agility Income Fund Schedule of Investments (unaudited) (continued) As of December 31, 2012 Description Total Fair Value at December 31, 2012 Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Assets Mutual Funds Equity $ $ $
